ACCEPTED
                                                                                             04-15-00127-CV
                                                                                 FOURTH COURT OF APPEALS
                                                                                      SAN ANTONIO, TEXAS
                                                                                        8/14/2015 1:35:32 PM
                                                                                              KEITH HOTTLE
                                                                                                      CLERK

                                      No. 04-15-00127CV

                                 IN THE COURT OF APPEALS                  FILED IN
                                                                   4th COURT OF APPEALS
                                                                    SAN ANTONIO, TEXAS
                    FOR THE 4TH JUDICIAL DISTRICT OF             TEXAS
                                                                   08/14/2015 1:35:32 PM
                                                                       KEITH E. HOTTLE
                                      AT SAN ANTONIO                        Clerk




                            EL CABALLERO RANCH, INC.
                        AND LAREDO MARINE, L.L.C., Appellants
                                               V.
                              GRACE RIVER RANCH, LLC, Appellee


                                        Appealed from
                                   the 218th District Court of
                                    La Salle County, Texas


                               SUR REPLY BRIEF OF APPELLEE


                                             MOORMAN TATE HALEY
                                             UPCHURCH & YATES, LLP

                                             By:    STEVEN C. HALEY
                                                    State Bar No. 08741900
                                                    207 East Main
                                                    P.O. Box 1808
                                                    Brenham, Texas 77834-1808
                                                    Telephone: (979) 836-5664
                                                    Telecopier: (979) 830-0913
                                                    shaley@moormantate.com




{18705.43065-00397133.DOCX}
                                   MONTEZ & PATTERSON

                                         John H. Patterson, Jr.
                                         State Bar No. 24027716
                                         Thornton Plaza
                                         508 Thorton, Suite 4
                                         Cotulla, Texas 78014
                                         Telephone: (830) 483-5191
                                         Telecopier: (830) 483-5192
                                         john@montezandpatterson.com

                                   JOE RUBIO LAW FIRM

                                         JOE RUBIO
                                         State Bar No. 17362100
                                         1000 Washington St., Ste. 4
                                         Laredo, Texas 78040
                                         Telephone: (956) 712-2223
                                         Telecopier: (956) 712-2225
                                         joerubio@joerubiolawfirm.com

                                   Attorneys for Appellee,

                                   Grace River Ranch, LLC

                      APPELLEE REQUESTS ORAL ARGUMENT




{18705.43065-00397133.DOCX}
                                         TABLE OF CONTENTS


REFERENCES TO PARTIES................................................................................2
REFERENCES TO RECORD................................................................................2
ARGUMENTS AND AUTHORITIES...................................................................2
 A. Grace River Was Awarded Permanent Injunction ....................................2
  B.     Jurisdiction .....................................................................................................3
  C. Evidence Supporting Permanent Injunction ..............................................4
  D. Order Denying Second Petition for Mandamus .........................................4
SUMMARY OF THE ARGUMENT .....................................................................5
PRAYER ...................................................................................................................5




                                                            iii
{18705.43065-00397133.DOCX}
                                    TABLE OF AUTHORITIES

Cases

Heckman v. Williamson County, 369 S.W.3d 137 (Tex. 2012) ..............................4

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 200 (Tex. 2001) ...............................3

Texas Health Care Information v. Seton Health Plan, Inc., 94
      S.W.3d 841 (Tex. App. – Austin 2002, aff’d in part,
      remanded in part) ..........................................................................................4


Statutes

TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(4) ...............................................4




                                                        iv
{18705.43065-00397133.DOCX}
                                      No. 04-15-00127CV

                                 IN THE COURT OF APPEALS

                    FOR THE 4TH JUDICIAL DISTRICT OF TEXAS

                                      AT SAN ANTONIO


                            EL CABALLERO RANCH, INC.
                        AND LAREDO MARINE, L.L.C., Appellants
                                               V.
                              GRACE RIVER RANCH, LLC, Appellee


                                        Appealed from
                                   the 218th District Court of
                                    La Salle County, Texas


                               SUR REPLY BRIEF OF APPELLEE


TO THE HONORABLE JUSTICES OF THE FOURTH COURT OF APPEALS:

        Appellee, Grace River Ranch, LLC respectfully files this Sur Reply Brief of

Appellee, in this appeal1 from a Partial Summary Judgment entered in the 218th

District Court of La Salle County, Texas, the Honorable Stella Saxon, presiding.




1
  This is now the fifth appellate/original proceeding filed by Appellants in this case with this
court.


                                               1
{18705.43065-00397133.DOCX}
                                REFERENCES TO PARTIES

        Appellee, Grace River Ranch, LLC, is sometimes referred to herein simply

as “Grace River.” Appellant, El Caballero Ranch, Inc., is sometimes referred to

herein simply as “El Caballero.” Appellant, Laredo Marine, L.L.C., is sometimes

referred to herein simply as “Laredo Marine.” Intervenor, Robert W. Brittingham,

is sometimes referred to herein simply as “Brittingham.”

                                REFERENCES TO RECORD

        References to the transcript from the District Court of La Salle County are

referred to as “CR” (Clerk’s Record), or similar reference, followed by the

appropriate Volume and Page number(s). Reference to the Reporter’s Record are

referred to as “RR” followed by the appropriate Volume and Page number(s).

                              ARGUMENTS AND AUTHORITIES

        A.       Grace River Was Awarded Permanent Injunction. By the Partial

Summary Judgment the trial court made a final determination of the validity,

continuity, and extent of both the Grace River Easements and the Public Easement.

See CR V, 285. In order to allow Grace River and the public to effectively

exercise their property rights, the trial court entered a permanent injunction against




                                          2
{18705.43065-00397133.DOCX}
any further interference with these easements by El Caballero and Laredo Marine.

See CR V, 284-85.2

        Appellants suggest by their Reply Brief that the Partial Summary Judgment

granted more relief than Grace River sought. Appellants’ Reply Brief at 10 relying

on Lehmann v. Har-Con Corp., 39 S.W.3d 191, 200 (Tex. 2001). The relief to

which the summary judgment movant is entitled is determined by reference to the

applicable pleadings. Lehmann v. Har-Con Corp., supra at 200. A request for

injunctive relief was specifically contained in the Motion for Summary Judgment.

CR I, 3. The permanent injunction granted was specifically pleaded for in Grace

River’s petition. See CR III, 424; Second Supplemental CR II, 29, 48.3 Appellants

misapprehend the record.

        B.       Jurisdiction. Appellants suggest by their Reply Brief that this Court

lacks jurisdiction to consider the issue of whether the Partial Summary Judgment

contained an interlocutory injunction.            Appellants’ Reply Brief at n.3.        This

fundamentally mistakes the law.          Appellants’ claim that the Partial Summary

Judgment contains a temporary injunction is essential to this Court’s jurisdiction.

TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(4). If the Partial Summary


2
  Refer to Appellee’s Brief at A(3) for authorities regarding a permanent injunction in an
interlocutory order.
3
  Appellants suggest (without reference to the record) that Grace River pleaded only for a
temporary injunction. Appellants’ Reply Brief at 6. The record does not support this statement.


                                              3
{18705.43065-00397133.DOCX}
Judgment does not contain a temporary injunction, then there is no jurisdiction for

this interlocutory appeal. Id. Courts always have jurisdiction to determine their

own jurisdiction. Heckman v. Williamson County, 369 S.W.3d 137, 146 n. 14

(Tex. 2012). This Court has inherent jurisdiction to determine that the Partial

Summary Judgment does not contain a temporary injunction.

        C.       Evidence Supporting Permanent Injunction. Appellants suggest

that the injunctive relief in the Partial Summary Judgment is not supported by

competent evidence.           Appellants’ Reply Brief at 12-13.   The thread of this

argument is that the extensive summary judgment evidence of Grace River was

incompetent to support a permanent injunction. Appellants’ Reply Brief at 12.

Appellants mistake the law. A permanent injunction can be granted on the basis of

summary judgment evidence. Texas Health Care Information v. Seton Health

Plan, Inc., 94 S.W.3d 841, 853 (Tex. App. – Austin 2002, aff’d in part, remanded

in part).

        D.       Order Denying Second Petition for Mandamus.            In In re El

Caballero Ranch, Inc., No. 04-15-00138-CV, Fourth Court of Appeals, San

Antonio, Texas, this Court by order denied the second Petition for Writ of

Mandamus filed in this case by El Caballero Ranch and Laredo Marine.

Appellants suggest that such order determined that the Partial Summary Judgment

contained a temporary, not permanent, injunction. Appellants’ Reply Brief at n.5.


                                             4
{18705.43065-00397133.DOCX}
Appellants misapprehend the record. The March 12, 2015 order neither contains

the words “temporary” nor “injunction”. Indeed the March 12, 2015 order offers

no expressed basis for denying the Petition for Writ of Mandamus.

                              SUMMARY OF THE ARGUMENT

        Grace River’s pleadings supported the award of a permanent injunction

against interference with the private and public easements. This court has the

inherent authority to determine that this interlocutory appeal is outside its appellate

jurisdiction. Summary judgment evidence will support the entry of a permanent

injunction. The order denying Appellants’ Second Petition for Writ of Mandamus

makes no determination of the nature of the injunction contained in the Partial

Summary Judgment.

                                            PRAYER

        WHEREFORE, PREMISES CONSIDERED, Appellee prays that the Partial

Summary Judgment of the trial court be affirmed in all things.

        Dated:            August 14, 2015

                                             Respectfully submitted,

                                             MOORMAN TATE HALEY
                                              UPCHURCH & YATES, LLP

                                             By:    /s/ STEVEN C. HALEY
                                                   STEVEN C. HALEY
                                                   State Bar No. 08741900
                                                   207 East Main
                                                   P.O. Box 1808

                                               5
{18705.43065-00397133.DOCX}
                                    Brenham, Texas 77834-1808
                                    Telephone: (979) 836-5664
                                    Telecopier: (979) 830-0913
                                    shaley@moormantate.com

                              MONTEZ & PATTERSON

                                    John H. Patterson, Jr.
                                    State Bar No. 24027716
                                    Thornton Plaza
                                    508 Thorton, Suite 4
                                    Cotulla, Texas 78014
                                    Telephone: (830) 483-5191
                                    Telecopier: (830) 483-5192
                                    john@montezandpatterson.com

                              JOE RUBIO LAW FIRM

                                    JOE RUBIO
                                    State Bar No. 17362100
                                    1000 Washington St., Ste. 4
                                    Laredo, Texas 78040
                                    Telephone: (956) 712-2223
                                    Telecopier: (956) 712-2225
                                    joerubio@joerubiolawfirm.com

                              Attorneys for Appellee,

                              Grace River Ranch, LLC




                                6
{18705.43065-00397133.DOCX}
                              CERTIFICATE OF SERVICE

      I, Steven C. Haley, do hereby certify that on the 14th day of August, 2015, I
served a true and correct copy of the foregoing pleading to the following, in
accordance with the Texas Rules of Civil Procedure:

        Annalyn G. Smith
        Schmoyer Reinhard, LLP
        17806 I-10W, Ste. 400
        San Antonio, Texas 78257
        E-mail: asmith@ar-llp.com

        Kimberly S. Keller
        Keller Stolarczyk PLLC
        234 West Bandera Road, No. 120
        Boerne, Texas 78006
        E-mail: kim@kellsto.com

        Donato D. Ramos
        Donato D. Ramos, Jr.
        Law Offices of Donato D. Ramos
        6721 McPherson
        P.O. Box 452009
        Laredo, Texas 78045
        donatoramosjr@ddrlex.com


                                               /s/ STEVEN C. HALEY
                                                   STEVEN C. HALEY




                                         7
{18705.43065-00397133.DOCX}
                              CERTIFICATE OF COMPLIANCE

       The number of words in this Sur Reply Brief of Appellee, excluding those
provisions described in Tex. R. App. P. 9.4(i)(1) is 1,363. This figure is provided
in reliance on the word count of the computer program used to prepare this
document.

                                              /s/ STEVEN C. HALEY
                                                STEVEN C. HALEY




                                          8
{18705.43065-00397133.DOCX}